Case 8:18-cv-02869-VMC-CPT Document 126-4 Filed 09/06/19 Page 1 of 11 PageID 2581



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  THE HURRY FAMILY REVOCABLE TRUST;                       CASE NO.: 8:18-cv-02869-VMC-CPT
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; ALPINE SECURITIES
  CORPORATION,

         Plaintiffs,

  vs.

  CHRISTOPHER FRANKEL,

        Defendant.
  ___________________________________/


  CHRISTOPHER FRANKEL,

         Counter-claimant,

  vs.

  CAYMAN SECURITIES CLEARING
  AND TRADING LTD; THE HURRY
  FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; ALPINE SECURITIES
  CORPORATION,

         Counter-defendants.



                       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE


         Plaintiffs the Hurry Family Revocable Trust, Scottsdale Capital Advisors, and Alpine

  Securities Corporation (collectively “Plaintiffs”), through counsel and under Federal Rule of

  Evidence 201, requests judicial notice of the following evidence:




                                                  1
Case 8:18-cv-02869-VMC-CPT Document 126-4 Filed 09/06/19 Page 2 of 11 PageID 2582



         Exhibit 1: Securities and Exchange Commission Order Granting Stay of FINRA decision

  barring John Hurry from associating with any FINRA member firm. Admin. Proc. File No. 3-

  18612 (August 6, 2018).

                                     MEMORANDUM OF LAW

         The Court may take judicial notice of facts that are not subject to reasonable dispute in

  that they are either “(1) generally known within the trial court’s territorial jurisdiction or (2) can

  be accurately and readily determined from sources whose accuracy cannot be reasonably

  questioned.” Fed. R. Evid. 201(b). The Court may take judicial notice of documents filed in

  other courts “to establish the fact of such litigation and related filings” and of orders for the

  purpose of “recognizing the ‘judicial act’ that the order represents or the subject matter of the

  litigation.” United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994).

                             LOCAL RULE 3.01(G) CERTIFICATION

         The undersigned counsel certifies that counsel for the Plaintiffs has conferred with

  counsel for the Defendant, and the Defendant does not oppose the relief requested.


                                                 /s/ Jordan Susman
                                                 Charles J. Harder, Esq.
                                                 Jordan Susman, Esq.
                                                 HARDER LLP
                                                 132 South Rodeo Drive, Fourth Floor
                                                 Beverly Hills, CA 90212-2406
                                                 Tel: (424) 203-1600
                                                 Fax: (424) 203-1601
                                                 E-mail: charder@harderllp.com
                                                 E-mail: jsusman@harderllp.com

                                                 Kenneth G. Turkel – FBN 867233
                                                 Shane B. Vogt – FBN 257620
                                                 BAJO | CUVA | COHEN | TURKEL
                                                 100 North Tampa Street, Suite 1900
                                                 Tampa, Florida 33602
                                                 Tel: (813) 443-2199

                                                     2
Case 8:18-cv-02869-VMC-CPT Document 126-4 Filed 09/06/19 Page 3 of 11 PageID 2583



                                              Fax: (813) 443-2193
                                              E-mail: kturkel@bajocuva.com
                                              E-mail: svogt@bajocuva.com

                                              Attorneys for Plaintiffs




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 6, 2019, the foregoing document was filed with
  the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                              /s/ Jordan Susman
                                              Attorney




                                                 3
Case 8:18-cv-02869-VMC-CPT Document 126-4 Filed 09/06/19 Page 4 of 11 PageID 2584




                               Exhibit 1
Case 8:18-cv-02869-VMC-CPT Document 126-4 Filed 09/06/19 Page 5 of 11 PageID 2585



                                UNITED STATES OF AMERICA
                                          before the
                           SECURITIES AND EXCHANGE COMMISSION

  SECURITIES EXCHANGE ACT OF 1934
  Release No. 83783 / August 6, 2018

  Admin. Proc. File No. 3-18612


                  In the Matter of the Application of

      SCOTTSDALE CAPITAL ADVISORS CORPORATION,
         JOHN J. HURRY, TIMOTHY B. DIBLASI, AND
                    D. MICHAEL CRUZ

             For Review of Disciplinary Action Taken by

                                FINRA


  Appeal and Stay Motion Filed: July 23, 2018
  Last Brief Received: July 30, 2018

  ORDER GRANTING STAY

       John J. Hurry appeals from a FINRA decision barring him from associating with any
  FINRA member firm and moves to stay that decision pending our consideration of his appeal.
  FINRA opposes the motion. For the reasons discussed below, Hurry’s motion is granted.

                                         I.      Background

          In its complaint, FINRA’s Department of Enforcement alleged that Hurry violated
  Section 5 of the Securities Act of 1933 and therefore FINRA Rule 2010. Section 5 of the
  Securities Act prohibits the sale of securities in interstate commerce unless a registration
  statement is in effect or there is an applicable exemption from the registration requirement.1
  FINRA Rule 2010 requires the observance of “high standards of commercial honor and just and
  equitable principles of trade.” A “violation of the Securities Act, including a sale of unregistered
  securities in violation of Section 5, violates Rule 2010.”2 Enforcement’s complaint alleged that
  Hurry violated Section 5 and thus Rule 2010 because he was a “necessary participant and
  substantial factor” in the unregistered sale of the securities of three issuers, Neuro-Hitech, Inc.

  1
           15 U.S.C. § 77e(a), (c).
  2
           KCD Fin. Inc., Exchange Act Release No. 80340, 2017 WL 1163328, at *4 (Mar. 29,
  2017).
Case 8:18-cv-02869-VMC-CPT Document 126-4 Filed 09/06/19 Page 6 of 11 PageID 2586
                                                   2


  (“NHPI”), Voip-Pal.com (“VPLM”), and Orofino Gold Corporation (“ORFG”), without an
  available exemption.3 Hurry’s indirectly-owned broker-dealer, Scottsdale Capital Advisors
  Corporation (“SCA”), was alleged to have executed those sales on behalf of foreign financial
  institutions.

           FINRA’s National Adjudicatory Council (“NAC”) disregarded Enforcement’s allegation
  that Hurry violated Section 5 by stating that it need not address “whether Hurry was a necessary
  participant and substantial factor in the unlawful sales of NHPI, VPLM, and ORFG” to find that
  Hurry violated Rule 2010. Instead, the NAC predicated liability on the basis that Hurry’s
  creation, indirect ownership, control, and management of the day-to-day business of a foreign
  broker dealer, Cayman Securities Clearing and Trading SEZC Ltd. (“CSCT”), was unethical in
  violation of Rule 2010. The NAC found that Hurry created CSCT for the sole purpose of
  insulating SCA from regulatory scrutiny. It stated that Hurry founded CSCT to take from SCA
  the responsibility of interacting directly with the foreign financial institutions that were selling
  securities through SCA, that CSCT deposited securities at SCA for those foreign financial
  institutions, and that Hurry managed CSCT’s day-to-day operations and attempted to conceal his
  involvement with CSCT. The NAC did not address Hurry’s contention that he created CSCT for
  tax purposes—that, as a foreign broker-dealer approved by the IRS as a Qualified Intermediary,
  CSCT could relieve the tax withholding obligations of Hurry’s clearing firm, Alpine Securities
  Corporation (“Alpine”), with respect to transactions by foreign financial institutions.

         The NAC barred Hurry from association with a FINRA member firm based on its finding
  of a Rule 2010 violation, and Hurry seeks to stay that bar pending his appeal to the Commission.

                                            II.    Analysis

          A stay pending appeal is an “‘extraordinary remedy.’”4 In deciding whether to grant a
  stay under Rule of Practice 401,5 the Commission determines whether the moving party has
  established that a stay is warranted.6 The Commission considers whether: (i) there is a strong
  likelihood that the moving party will eventually succeed on the merits of the appeal; (ii) the
  moving party will suffer irreparable harm without a stay; (iii) another party will suffer substantial
  harm as a result of a stay; and (iv) a stay is likely to serve the public interest.7 “The

  3
          See SEC v. CMKM Diamonds, Inc., 729 F.3d 1248, 1255 (9th Cir. 2013) (“With respect
  to Section 5, a defendant’s role in the transaction must be a significant one before liability will
  attach. Defendants play a significant role when they are both a necessary participant and
  substantial factor in the sales transaction.”) (internal quotations and citations omitted).
  4
         Bloomberg L.P., Exchange Act Release No. 83755, 2018 WL 3640780, at *7 (July 31,
  2018) (quoting Nken v. Holder, 556 U.S. 418, 432-434 (2009)).
  5
         17 C.F.R. § 201.401; see also Exchange Act Section 19(d)(2), 15 U.S.C. § 78s(d)(2)
  (authorizing Commission to stay challenged self-regulatory organization action).
  6
           Bruce Zipper, Exchange Act Release No. 82158, 2017 WL 5712555, at *6 (Nov. 27,
  2017).
  7
           Id.
Case 8:18-cv-02869-VMC-CPT Document 126-4 Filed 09/06/19 Page 7 of 11 PageID 2587
                                                    3


  appropriateness of a stay turns on a weighing of the strengths of these four factors; not all four
  factors must favor a stay for a stay to be granted.”8 “The first two factors are the most critical,
  but a stay decision rests on the balancing of all four factors.”9

           Under this approach, in order to obtain a stay a movant need not necessarily establish that
  it is likely to succeed on the merits of its appeal but must at least show “that the other factors
  weigh heavily in its favor” and that it has “raised a serious legal question on the merits.”10 “In
  other words, even if a movant demonstrates irreparable harm that decidedly outweighs any
  potential harm to the [stay opponent] if a stay is granted, [it] is still required to show, at a
  minimum, serious questions going to the merits.”11 “Because the moving party must not only
  show that there are ‘serious questions’ going to the merits, but must additionally establish that
  the ‘balance of the hardships tips decidedly’ in its favor, its overall burden is no lighter than the
  one it bears under the ‘likelihood of success’ standard.”12

          We grant a stay because we find that Hurry has at least raised serious legal questions
  about the NAC’s findings, and that the balance of hardships tips decidedly in favor of a stay.13

  A.     Hurry has raised a serious legal question on the merits.

          Our analysis of the merits of Hurry’s appeal is preliminary.14 Nonetheless, at this stage
  we find that Hurry has raised a serious legal question as to whether FINRA provided him with
  fair notice of the allegation forming the basis of its finding that he violated Rule 2010. The NAC
  acknowledged that Enforcement “alleged that Hurry was a ‘necessary participant and substantial
  factor’” in “unregistered [sales] of NHPI, VPLM, and ORFG” but said it would not “examine
  Hurry’s conduct within the construct of the necessary participant and substantial factor analysis”
  but rather would “examine whether Hurry’s establishment of [CSCT], indirect ownership of

  8
         Bloomberg, 2018 WL 3640780, at *7.
  9
         Id.
  10
         Zipper, 2017 WL 5712555, at *6 (quoting Sherley v. Sebelius, 644 F.3d 388, 392-393
  (D.C. Cir. 2011)); see also Wash. Metro. Area Transit Comm’n v. Holiday Tours, Inc., 559 F.2d
  841, 843-44 (D.C. Cir. 1977) (stating that the “necessary ‘level’ or ‘degree’ of possibility of
  success will vary according to the court’s assessment of the other factors” and that a “court,
  when confronted with a case in which the other three factors strongly favor interim relief may
  exercise its discretion to grant a stay if the movant has made a substantial case on the merits”).
  11
         Id. (cleaned up) (quoting In re Revel AC, Inc., 802 F.3d 558, 570 (3d Cir. 2015).
  12
         Id. (cleaned up) (quoting Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities
  Master Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010) (emphasis in original)).
  13
         See, e.g., Scattered Corp., 52 S.E.C. 1314, 1997 SEC LEXIS 2748, at *11-12 (Apr. 28,
  1997) (granting a stay where it was “unclear . . . due to the complexity” of the case whether
  applicants had “a strong likelihood” of success, because the applicants had “shown this to be a
  substantial case on the merits and . . . the other three factors” supported a stay).
  14
         Zipper, 2017 WL 5712555, at *3 (citation omitted).
Case 8:18-cv-02869-VMC-CPT Document 126-4 Filed 09/06/19 Page 8 of 11 PageID 2588
                                                     4


  [CSCT], management of [CSCT’s] business, control over [CSCT] and its personnel, and
  prospecting for [CSCT’s] customers was unethical, regardless of whether Hurry was a necessary
  participant and substantial factor in the unlawful sales of NHPI, VPLM, and ORFG.”

          Hurry contends that he has a high likelihood of success on appeal because of “serious
  flaws” in the NAC’s approach. According to Hurry, the NAC devised a new theory of liability
  under Rule 2010 because Enforcement could not prove, as the complaint alleged, that he violated
  Section 5 of the Securities Act as a “necessary participant and substantial factor” in the
  unregistered transactions. Hurry claims that the NAC’s theory of liability under Rule 2010 was
  uncharged, that he therefore lacked fair notice, and that he was prejudiced because the Section 5
  charges formed the basis for the presentation of his defense. In light of the factors discussed
  below, we need not determine the probability that Hurry will succeed on this claim at this
  juncture. It is sufficient that the issue of fair notice seems to be at least a serious legal question.

         FINRA now admits that Hurry’s conduct was “not a direct violation of Section 5.”
  Nonetheless, FINRA contends that Hurry had adequate notice because the complaint charged
  him with violating “Rule 2010, not Section 5,” and because the complaint “specified that it was
  Hurry’s activities at [CSCT]” that caused the Rule 2010 violation. While FINRA is correct that
  Hurry was charged with only a Rule 2010 violation, it appears to be mistaken in arguing that the
  charge was based generally on “Hurry’s activities at [CSCT].” Rather, it appears that the Rule
  2010 charge was premised on Hurry’s alleged underlying violation of Section 5—a violation that
  FINRA now admits Hurry did not commit. Whether Hurry was denied fair notice when the
  NAC found him liable for violating Rule 2010 on a basis that appears not to have been alleged in
  the complaint is a serious legal question on the merits.15

  B.     Hurry has shown that the remaining factors tip decidedly in favor of a stay.

          Hurry has shown that he will suffer irreparable harm without a stay. A movant “must
  show an injury that is ‘both certain and great’ and ‘actual and not theoretical’” and “‘must show
  that the alleged harm will directly result from the action which the movant seeks to [stay].’”16



  15
          See 15 U.S.C. § 78o-3(h)(1) (ensuring fairness in SRO disciplinary proceedings by
  requiring that the SRO “bring specific charges” and “notify such member or person of, and give
  him an opportunity to defend against, such charges”); Wanda P. Sears, Exchange Act Release
  No. 58075, 2008 WL 2597567, at *1, *3-4 (July 1, 2008) (setting aside FINRA’s findings of
  unauthorized trades in customer accounts because the applicant “lacked adequate notice” of the
  claim, which was not charged in the complaint and for which Enforcement, at the hearing, “did
  not indicate that it sought to hold [the applicant] liable”); see generally FINRA Rule 9212(b)
  (stating that the Hearing Officer may grant a motion by Enforcement “to amend the complaint,
  including amendments so as to make the complaint conform to the evidence presented, after
  considering whether . . . Enforcement . . . has shown good cause for the amendment and whether
  any Respondent will suffer any unfair prejudice if the amendment is allowed”).
  16
         Zipper, 2017 WL 5712555, at *4.
Case 8:18-cv-02869-VMC-CPT Document 126-4 Filed 09/06/19 Page 9 of 11 PageID 2589
                                                   5


  And the Commission has held that “the fact that an applicant may suffer financial detriment does
  not rise to the level of irreparable injury warranting issuance of a stay.”17

           Nonetheless, the Commission has also held that “the destruction of a business, absent a
  stay, is more than just ‘mere’ economic injury, and rises to the level of irreparable injury.”18
  Hurry claims that the hardship he faces is not “finding another job or source of income pending
  the Commission’s decision” but that in the absence of a stay the bar will harm his businesses.
  According to Hurry, absent a stay he “will be forced to divest his control interests in the entities
  within the SCA and Alpine ownership structures.” He also states that “the inability of SCA and
  Alpine to access capital from Mr. Hurry could threaten or significantly limit ongoing operations,
  which could negatively impact numerous employees of those firms” as well as “the investments
  of thousands of customers.” Hurry supports these contentions with a declaration from the
  manager of the holding companies for SCA and Alpine, who declares under the penalty of
  perjury that if “SCA and Alpine lose access to funds associated with Mr. Hurry, SCA and Alpine
  will likely be forced to cut staff and will likely become insolvent, causing the loss of a large
  percentage of jobs and the stoppage and closure of many customer accounts.” In light of this
  declaration, Hurry’s claim that he will suffer harm absent a stay does not appear merely
  theoretical or speculative. Hurry also contends that there would be “no practical way to undo
  those consequences should [he] ultimately prevail on appeal,” and FINRA does not dispute this.

          Nor does FINRA dispute Hurry’s contention that he will likely be forced to divest control
  of SCA and Alpine if a stay is denied.19 Rather, it asserts that “Hurry’s position that loss of
  corporate control can qualify as irreparable harm has never been adopted by the Commission.”
  But the Second Circuit has stated as a “general principle[]” that “denial of a controlling
  ownership interest in a corporation may constitute irreparable harm.”20 In any case, we need not
  address whether the loss of corporate control constitutes irreparable harm here. FINRA has not
  addressed Hurry’s contention that his businesses would be threatened if they are cut off from his
  capital. As discussed above, this contention presents a credible claim of irreparable harm.21


  17
           Robert J. Prager, Exchange Act Release No. 50634, 2004 WL 2480717, at *1 (Nov. 4,
  2004).
  18
          Scattered Corp., 1997 SEC LEXIS 2748, at *15; accord Atlantis Internet Grp. Corp.,
  Exchange Act Release No. 70620, 2013 WL 5519826, at *5 n.14 (Oct. 7, 2013); see also Wash.
  Metro. Area Transit Comm’n, 559 F.2d at 843 (stating that the destruction of a business
  constituted “irreparable injury” for purposes of stay of permanent injunction).
  19
         See FINRA Rule 8311 (providing that “[i]f a person is subject to a . . . bar from
  association with a member . . . a member shall not allow such person to be associated with it in
  any capacity that is inconsistent with the sanction imposed”).
  20
           Wisdom Import Sales Co., LLC v. Labatt Brewing Co., Ltd., 339 F.3d 101, 114 (2d Cir.
  2003).
  21
          Zipper, 2017 WL 5712555, at *4; see also Scattered Corp., 1997 SEC LEXIS 2748, at
  *15 (finding “credible [movant]’s contention that an immediate expulsion might destroy its
  business and have dire consequences for its employees and for the securities for which it makes
                                                                                     (continued ...)
Case 8:18-cv-02869-VMC-CPT Document 126-4 Filed 09/06/19 Page 10 of 11 PageID 2590
                                                   6


           With respect to the remaining factors, at this early stage we cannot find that granting a
   stay would substantially harm other persons or be contrary to the public interest. FINRA
   contends that the NAC’s finding that Hurry violated Rule 2010 through egregious misconduct
   demonstrates that Hurry poses a threat to investors and the securities markets. But Hurry has
   raised serious legal questions concerning that finding.22 FINRA also contends that staying the
   bar would provide “Hurry with unfettered access to [SCA] and would allow Hurry to direct
   [SCA’s] employees and activities with the potential to continue to flood the US markets with
   millions of shares of unregistered microcap securities.” But FINRA acknowledges that it did not
   find that Hurry was a necessary participant or substantial factor in the sale of unregistered
   securities in violation of Section 5.

            The Commission “may grant a stay in whole or in part, and may condition relief . . . upon
   such terms, or upon the implementation of such procedures, as it deems appropriate.”23 Hurry
   states that he “would be amenable to the Commission conditioning a stay on his commitment to
   remain uninvolved in the stock deposit review process or from otherwise managing the affairs of
   [SCA or Alpine] or of any other SEC registered broker-dealer during the pendency of the
   Commission’s review of this matter.” FINRA does not suggest any other conditions. The
   conditions Hurry consents to would protect the public while the Commission considers the
   merits of Hurry’s appeal. Thus, a stay under these conditions would prevent irreparable harm
   should he prevail in his appeal and would not harm investors and the securities markets.

                                            *      *        *

           Any “[f]inal resolution must await the Commission’s determination of the merits of
   [Hurry’s] appeal.”24 Nonetheless, at this point Hurry has raised serious legal questions on the
   merits and has shown that the balance of the hardships tips decidedly in favor of a stay.
   Accordingly, IT IS ORDERED that Hurry’s motion for a stay is granted subject to the condition
   that he “remain uninvolved in the stock deposit review process” and otherwise refrain from


   (... continued)
   markets”). See generally Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d 27, 37 (2d
   Cir. 1995) (finding “irreparable harm where a party is threatened with the loss of a business”
   because “the right to continue a business ‘is not measurable entirely in monetary terms’”);
   Atwood Turnkey Drilling, Inc. v. Petroleo Brasilerio, S.A., 875 F.2d 1174, 1179 (5th Cir. 1989)
   (finding irreparable harm where the absence of a stay would “threaten the existence of the
   movant’s business”) (collecting cases); Tri-State Generation and Transmission Ass’n Inc. v.
   Shoshone River Power, Inc., 805 F.2d 351, 356 (10th Cir. 1986) (stating that a “threat to trade or
   business viability may constitute irreparable harm”) (collecting cases).
   22
          See Scattered Corp., 1997 SEC LEXIS 2748, at *14-15 (rejecting SRO’s argument that
   the permanent bar and expulsion it imposed on the applicants showed that a stay of those
   sanctions could result in public injury because the applicants had shown “a substantial case on
   the merits” as to the violations upon which those sanctions were based).
   23
          Rule of Practice 401(b), 17 C.F.R § 201.401(b).
   24
          Bloomberg, 2018 WL 3640780, at *7 (citation omitted).
Case 8:18-cv-02869-VMC-CPT Document 126-4 Filed 09/06/19 Page 11 of 11 PageID 2591
                                                   7


   “managing the affairs of [SCA or Alpine] or of any other SEC registered broker-dealer during
   the pendency of the Commission’s review of this matter.”25

           For the Commission, by the Office of the General Counsel, pursuant to delegated
   authority.



                                                        Brent J. Fields
                                                          Secretary




   25
          FINRA moves to strike the reply brief Hurry filed in support of his stay request on the
   ground that Rule of Practice 401(d)(3) prohibited its filing. We deny FINRA’s motion because
   Rule of Practice 154(b) permits the filing of reply briefs in response to oppositions to motions,
   and such reply briefs are not prohibited by Rule 401(d)(3). 17 C.F.R. §§ 201.154(b), 401(d)(3).
